


Exhibit 10.1


THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT




This THIRD Amendment TO CREDIT AND SECURITY Agreement (the “Amendment”), dated
as of September 30, 2011, is entered into by and among PHYSICIANS FORMULA, INC.,
a New York corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division.


RECITALS


A.    Company and Wells Fargo are parties to a Credit and Security Agreement
dated November 6, 2009 (as amended by the First Amendment to Credit and Security
Agreement dated June 29, 2010, the letter agreement dated December 21, 2010, and
the Second Amendment to Credit and Security Agreement dated February 28, 2011,
and as further amended, restated or modified from time to time, the “Credit
Agreement”). Capitalized terms used in this Amendment have the meanings given to
them in the Credit Agreement unless otherwise specified in this Amendment.


B.    Company has requested that the Credit Agreement be further amended (to,
among other things, provide for a $4,000,000 term loan), and Wells Fargo is
willing to agree to such amendment pursuant to the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.
Amendments to Credit Agreement. The Credit Agreement is amended as follows:



1.1    Section 1.1(b) of the Credit Agreement. The Maturity Date that appears in
Section 1.1(b) of the Credit Agreement is hereby changed from “November 6, 2012”
to “November 6, 2015”.


1.2    Sections 1.7(a), (b), and (c) of the Credit Agreement. Sections 1.7(a),
(b), and (c) of the Credit Agreement are amended to read in their entirety as
follows:


“(a)    Interest Rates Applicable to Line of Credit and Term Loan. Except as
otherwise provided in this Agreement, the unpaid principal amount of each Line
of Credit Advance and the Term Loan shall accrue interest at an annual interest
rate calculated as follows:


Floating Rate Pricing


The “Floating Rate” for Advances under the Line of Credit shall be an interest
rate equal to Daily Three Month LIBOR plus two and three-quarters percent
(2.75%) per annum, which interest rate shall change whenever Daily Three Month
LIBOR changes, and the “Floating Rate” applicable to the principal balance of
the Term Loan shall be an interest rate equal to Daily Three Month LIBOR plus
three and one-half percent (3.50%) per annum, which interest rate shall change
whenever Daily Three Month LIBOR changes;


Or


Fixed Rate Pricing


The “Fixed Rate” for Advances under the Line of Credit shall be an interest rate
equal to the Floating Rate for Line of Credit Advances in effect on the first
Business Day of the Fixed Rate Interest Period (inclusive of the margin
applicable to such Floating Rate (i.e., 2.75%), and subject to the minimum
interest rate, if applicable, unless a Rate Hedge applies to such Fixed Rate
Advance), and the “Fixed Rate” applicable to the principal balance of the Term
Loan shall be an interest rate equal to the Floating Rate for the Term Loan in
effect on the first Business Day of the Fixed Rate Interest Period (inclusive of
the margin applicable to such Floating Rate (i.e., 3.50%), and subject to the
minimum interest rate, if applicable, unless a Rate Hedge applies to such Fixed
Rate Advance);



1

--------------------------------------------------------------------------------




Multiple Advances under the Line of Credit may simultaneously accrue interest at
both the Floating Rate and at the Fixed Rate, subject to the limitations of
Section 1.5(b).


(b)    Minimum Interest Charge. Notwithstanding the other terms of Section 1.7
to the contrary, and except as limited by the usury savings provision of
Section 1.7(e), Company shall pay Wells Fargo at least $15,000 of interest, in
arrears, on the first day of each calendar month (the “Monthly Minimum Interest
Charge”) during the term of this Agreement, and Company shall pay any deficiency
between the Monthly Minimum Interest Charge and the amount of interest otherwise
payable on the first day of each month and on the Termination Date. In addition
to the Monthly Minimum Interest Charge, and notwithstanding the other terms of
Section 1.7 to the contrary, and except as limited by the usury savings
provision of Section 1.7(e), Company shall pay Wells Fargo at least $250,000 of
interest, in arrears, during each calendar year (the “Annual Minimum Interest
Charge”), beginning with the calendar year ending December 31, 2011, and
continuing through the term of this Agreement. The Company shall pay any
deficiency between the Annual Minimum Interest Charge and the actual amount of
interest paid during each such calendar year no later than January 15 of the
immediately following year and on the Termination Date (it being agreed that the
amount of the Annual Minimum Interest Charge due on the Termination Date shall
be prorated based on the number of months (including partial months) from
January 1 to the Termination Date). When calculating either the Monthly Minimum
Interest Charge or the Annual Minimum Interest Charge, the Default Rate set
forth in Section 1.7(c), if applicable, shall be disregarded.


(c)    Default Interest Rate. Commencing on the day an Event of Default occurs,
through and including the date identified by Wells Fargo in a Record as the date
that the Event of Default has been cured or waived (each such period a “Default
Period”), or during a time period specified in Section 1.10, or at any time
following the Termination Date, in Wells Fargo's sole discretion and without
waiving any of its other rights or remedies, the principal amount of the
Revolving Note and the Term Loan shall bear interest at a rate that is three
percent (3.0%) above the contractual rates set forth in Section 1.7(a) (the
“Default Rate”), or any lesser rate that Wells Fargo may deem appropriate,
starting on the first day of the month in which the Default Period begins
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.”


1.3    Section 1.8(f) of the Credit Agreement. Section 1.8(f) of the Credit
Agreement is amended to read in its entirety as follows:


“(f)    Line of Credit Termination and/or Reduction Fees. If (i) Wells Fargo
terminates the Line of Credit during a Default Period, (ii) Company terminates
the Line of Credit on a date prior to the Maturity Date, or (iii) Company and
Wells Fargo agree to reduce the Maximum Line Amount, then Company shall pay
Wells Fargo as liquidated damages a termination or reduction fee in an amount
equal to a percentage of the Maximum Line Amount (or the reduction of the
Maximum Line Amount, as the case may be) calculated as follows: (A) one and
one-half percent (1.5%) if the termination or reduction occurs on or before
November 6, 2011; (B) one percent (1.0%) if the termination or reduction occurs
after November 6, 2011, but on or before November 6, 2012; and (C) one-half of
one percent (0.5%) if the termination or reduction occurs after November 6,
2012.”


1.4    Section 1.8(i) of the Credit Agreement. Section 1.8(i) of the Credit
Agreement is amended to read in its entirety as follows:


“(i)    Letter of Credit Fees. Company shall pay a fee with respect to each
Letter of Credit issued by Wells Fargo of two and three-quarters percent (2.75%)
of the aggregate undrawn amount of the Letter of Credit (the “Aggregate Face
Amount”) accruing daily from and including the date the Letter of Credit is
issued until the date that it either expires or is returned, which shall be
payable monthly in arrears on the first day of each month and on the date that
the Letter of Credit either expires or is returned; and following an Event of
Default, this fee shall increase to five and three-quarters percent (5.75%) of
the Aggregate Face Amount, commencing on the first day of the month in which the
Default Period begins and continuing through the last day of such Default
Period, or any shorter time period that Wells Fargo in its sole discretion may
deem appropriate, without waiving any of its other rights and remedies.”


1.5    Section 1.8(l) of the Credit Agreement. Section 1.8(l) of the Credit
Agreement is amended to read in its entirety as follows:



2

--------------------------------------------------------------------------------




“(l)    Termination and Prepayment Fees Following Refinance by a Wells Fargo
Commercial Banking Group. If after February 28, 2013, the Line of Credit is
refinanced in full by a Wells Fargo Commercial Banking Office and this Agreement
is terminated, such refinancing will not be deemed a termination or prepayment
resulting in the payment of termination and/or prepayment fees pursuant to
Section 1.8(f), or Fixed Rate Advance breakage fees, provided that Company
agrees, at the time of such refinancing by a Wells Fargo Commercial Banking
Office, to the payment of comparable termination and/or prepayment fees in an
amount not less than that set forth in this Agreement, in the event that any
facilities extended under such refinancing are terminated early or prepaid after
the refinancing.”


1.6    Section 1.8(m) of the Credit Agreement. The last paragraph of Section
1.8(m) of the Credit Agreement is amended to read in its entirety as follows:


“Company acknowledges that prepayment of the Revolving Note or the Term Note may
result in Wells Fargo incurring additional costs, expenses or liabilities, and
that it is difficult to ascertain the full extent of such costs, expenses or
liabilities. Company agrees to pay the above-described Fixed Rate Advance
breakage fees and agrees that this amount represents a reasonable estimate of
the Fixed Rate Advance breakage costs, expenses and/or liabilities of Wells
Fargo.”


1.7    Section 1.9 of the Credit Agreement. Section 1.9 of the Credit Agreement
is amended to read in its entirety as follows:


“1.9    Interest Accrual; Principal and Interest Payments; Computation.


(a)    Interest Payments and Interest Accrual. Accrued and unpaid interest under
the Revolving Note and the Term Note on Floating Rate Advances shall be due and
payable in arrears on the first day of each month (each an “Interest Payment
Date”) and on the Termination Date, and shall be paid in the manner provided in
Section 1.6(c) and Section 1.13(d). Interest shall accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
date of Advance to the Interest Payment Date. Interest accruing on any Fixed
Rate Advance shall be due and payable on the last day of the applicable Fixed
Rate Interest Period and on the Termination Date; provided, however, that if a
Fixed Rate Interest Period is in excess of one month, and is not subject to a
Rate Hedge, then interest shall nevertheless be due and payable monthly on the
last day of each month, and on the last day of the Fixed Rate Interest Period.
Interest payable on any Fixed Rate Advance subject to a Rate Hedge shall be
payable on the earlier of the last day of the Fixed Rate Interest Period or the
Termination Date.


(b)    Payment of Revolving Note and Term Note Principal. The principal amount
of the Revolving Note and the Term Note shall be paid from time to time as
provided in this Agreement, and shall be fully due and payable on the
Termination Date.


(c)    Payments Due on Non Business Days. If an Interest Payment Date or the
Termination Date falls on a day which is not a Business Day, payment shall be
made on the next Business Day, and interest shall continue to accrue during that
time period.


(d)    Computation of Interest and Fees. Interest accruing on the unpaid
principal amount of the Revolving Note and the Term Note and fees payable under
this Agreement shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.


(e)    Liability Records. Wells Fargo shall maintain accounting and bookkeeping
records of all Advances and payments under the Line of Credit and all other
Indebtedness due to Wells Fargo in such form and content as Wells Fargo in its
sole discretion deems appropriate. Wells Fargo's calculation of current
Indebtedness shall be presumed correct unless proven otherwise by Company. Upon
Wells Fargo's request, Company will admit and certify in a Record the exact
principal balance of the Indebtedness that Company then believes to be
outstanding. Any billing statement or accounting provided by Wells Fargo shall
be conclusive and binding unless Company notifies Wells Fargo in a detailed
Record of its intention to dispute the billing statement or accounting within 30
days of receipt.”


1.8    Section 1.13 of the Credit Agreement. The following new Section 1.13 is
hereby added to the Credit Agreement:



3

--------------------------------------------------------------------------------




“1.13    Term Loan.


(a)    Term Loan. Wells Fargo shall make a term loan (the “Term Loan”) to
Company through a single Advance in a principal amount equal to $4,000,000,
subject to the following conditions precedent: (i) the Term Loan shall be funded
no later than November 15, 2011, (ii) Company shall submit a written request to
Wells Fargo for the funding of the Term Loan no later than five (5) Business
Days prior to the funding date, which request shall specify the funding date
(which shall be a Business Day), (iii) no Default Period shall be existing on
the date of the funding of the Term Loan, (iv) each of the representations and
warranties of the Company set forth in this Agreement shall be true and correct
in all material respects as of the funding date of the Term Loan, (v) Company
shall have duly executed and delivered to Wells Fargo the Term Note (defined
below), and (vi) Wells Fargo shall have received a duly executed payoff letter
from Mill Road Capital, L.P., in form and substance satisfactory to Wells Fargo.
Company's request for the funding of the Term Loan shall be deemed to be
Company's confirmation that each of the conditions precedent set forth in this
paragraph will be satisfied as of the funding date of the Term Loan. The
proceeds of the Term Loan shall be used by Company solely to repay the
indebtedness owing by Company to Mill Road Capital, L.P.


(b)    Term Note. Company's obligation to repay the Term Loan shall be evidenced
by a promissory note executed by Company in favor of Wells Fargo in form and
substance reasonably acceptable to Wells Fargo (as renewed, amended, substituted
or replaced from time to time, the “Term Note”).


(c)    Term Loan Disbursement; Fixed Rate Advance. Company must request the
disbursement of the Term Loan no later than 9:00 a.m. Pasadena, California time
on the Business Day on which Company wishes the Term Loan to be disbursed. Wells
Fargo shall deposit the proceeds of the Term Loan to Company's Operating
Account, or disburse the proceeds in such other manner as Company and Wells
Fargo may agree in an Authenticated Record. Upon request, Company shall confirm
its request for the disbursement of the Term Loan in an Authenticated Record,
and agrees that Company shall repay the Term Loan even if the Person requesting
the Term Loan on behalf of Company lacked authorization. The Term Loan may be
funded as a Fixed Rate Advance through the process described in Section 1.5.


(d)    Payments and Adjustments to Payments. The unpaid principal amount of the
Term Loan shall be repaid in equal monthly installments of $83,333.33 each,
beginning on the first day of the first calendar month after the date that the
Term Loan is disbursed to Company, and continuing on the first calendar day of
each succeeding month thereafter until the earlier of July 1, 2015 or the
Termination Date, when the unpaid principal and interest evidenced by the Term
Note shall be fully due and payable. Payments may be collected by Wells Fargo
through a debit to the Term Note and a simultaneous Line of Credit Advance in
the same amount, or by such other method as the parties may agree.


(e)    Prepayments. Company may prepay the Term Loan at any time, without
penalty or premium.


(f)    Collection of Prepayments and Related Fees. All Term Loan prepayments
(including, but not limited to, any prepayment occurring on the Termination
Date), must be accompanied by any Fixed Rate Advance breakage fees payable under
this Agreement, which will be applied to the most remote principal installments
then due and payable.”


1.9    Section 5.2 of the Credit Agreement. Section 5.2(a) is hereby amended to
read in its entirety as follows, Section 5.2(d) is renumbered Section 5.2(e) and
amended to read in its entirety as follows, and the following new Section 5.2(d)
is hereby added to the Credit Agreement:


“(a)    Minimum Book Net Worth. Company shall maintain its Book Net Worth during
each period set forth below in an amount not less than the amount set forth
below:

4

--------------------------------------------------------------------------------




Month Ending
Minimum Book Net Worth
August 31, 2011
$47,500,000
September 30, 2011
$47,500,000
October 31, 2011
$47,500,000
November 30, 2011
$47,250,000
December 31, 2011
$48,500,000
January 31, 2012
$48,000,000
February 29, 2012
$48,000,000



(d)    Maximum Leverage. Company shall maintain a Leverage Ratio of not greater
than 2.5 to 1.0 as of September 30, 2011 and December 31, 2011.


(e)    Future Financial Covenants. With respect to future periods not covered by
the foregoing Sections 5.2(a), (b), (c), and (d), Company and Wells Fargo agree
to negotiate in good faith to establish, no later than April 30, 2012, minimum
Book Net Worth, minimum Adjusted EBITDA, maximum Capital Expenditures, and
maximum Leverage Ratio requirements for such future periods through the Maturity
Date.”


1.10    Section 6.2(b) of the Credit Agreement. Section 6.2(b) of the Credit
Agreement is amended to read in its entirety as follows:


“(b)    Wells Fargo may declare the Indebtedness to be immediately due and
payable and accelerate payment of the Revolving Note and the Term Note, and all
Indebtedness shall immediately become due and payable, without presentment,
notice of dishonor, protest or further notice of any kind, all of which Company
hereby expressly waives;”


1.11    Exhibit A to the Credit Agreement.


(a)The following terms that appear in Exhibit A to the Credit Agreement are
amended to read in their entirety as follows:


“Advance” and “Advances” means an advance or advances under the Line of Credit
or the Term Loan.


“Working Capital Reserve” means an amount equal to $500,000 as such amount may
be adjusted by Wells Fargo from time to time in Wells Fargo's Permitted
Discretion; provided, however that the Working Capital Reserve may be eliminated
or reduced in Wells Fargo's discretion if for any twelve-month consecutive
period (ending on or after September 30, 2010) Company's Net Income is greater
than or equal to $1,000,000 and Average Excess Availability under the Line of
Credit for the last three months of such twelve-month period is greater than or
equal to $2,000,000.


(b)Clause (b) of the term “LIBOR” that appears in Exhibit A to the Credit
Agreement is amended to read in its entirety as follows:


(b)    “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Wells Fargo for expected changes in such reserve
percentage during the applicable term of the Revolving Note and Term Note.


(c)The following terms are hereby added to Exhibit A to the Credit Agreement in
the appropriate alphabetical position:


“Borrowed Money” means, with respect to Company, without duplication, its (a)
indebtedness that (i) arises from the lending of money by any Person to Company,
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the ordinary
course of business), or (iv) was issued or assumed as full or partial payment
for property;

5

--------------------------------------------------------------------------------




(b) capital leases; (c) reimbursement obligations with respect to letters of
credit; and (d) guaranties of any indebtedness of the foregoing types owing by
another Person.


“Leverage Ratio” means the ratio, determined as of the end of any calendar
quarter, of (a) Borrowed Money of Company as of the last day of such quarter, to
(b) Adjusted EBITDA for the twelve-month period then ending.


1.12    Exhibit D to the Credit Agreement. The list of trademarks and
applications to register trademarks set forth in paragraph (h) of Exhibit D to
the Credit Agreement is amended to read in its entirety as set forth on Schedule
1 attached to this Amendment.


1.13    Exhibit E to the Credit Agreement. Exhibit E attached to the Credit
Agreement is hereby replaced with Exhibit E attached to this Amendment.


2.No Other Changes. Except as explicitly amended by this Amendment or the other
Loan Documents delivered in connection with this Amendment, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect and shall apply to any advance or letter of credit
thereunder. This Amendment, and the Term Note executed concurrently with this
Amendment, shall each be deemed to be a “Loan Document” (as defined in the
Credit Agreement).


3.Amendment Fee. Company shall pay Wells Fargo as of the date hereof a fully
earned, non-refundable amendment fee in the amount of $50,000 in consideration
of Wells Fargo's execution and delivery of this Amendment (the “Amendment Fee”).


4.Conditions Precedent. This Amendment shall be effective when Wells Fargo shall
have received a duly executed original hereof, together with each of the
following, each in substance and form acceptable to Wells Fargo in its sole
discretion and duly executed by all relevant parties:


4.1    An Acknowledgment and Agreement of Guarantors and Pledgors set forth at
the end of this Amendment;


4.2    An Amendment to Patent and Trademark Security Agreement from Company;


4.3    An Amendment to Patent and Trademark Security Agreement from Physicians
Formula Cosmetics, Inc.;


4.4    Payment of the Amendment Fee described in Section 3 of this Amendment;


4.5    A Certificate of the Secretary of the Company certifying as to (i) the
resolutions of the board of directors of the Company approving the execution and
delivery of this Amendment and the other Loan Documents contemplated by this
Amendment, (ii) the fact that the certificate of incorporation and bylaws of the
Company, which were certified and delivered to Wells Fargo pursuant to the
Officer's Certificate of the Company's president dated November 6, 2009
(“Closing Certificate”), continue in full force and effect and have not been
amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) certifying that the officers and agents of the Company who
have been certified to Wells Fargo, pursuant to the Closing Certificate, as
being authorized to sign and to act on behalf of the Company continue to be so
authorized or setting forth the sample signatures of each of the officers and
agents of the Company authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of the Company; and


4.6    Such other matters as Wells Fargo may require.


5.Representations and Warranties. Company hereby represents and warrants to
Wells Fargo as follows:


5.1    Company has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Company and constitute the
legal, valid and binding obligation of Company, enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


5.2    The execution, delivery and performance by Company of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality,

6

--------------------------------------------------------------------------------




domestic or foreign, (ii) violate any provision of any law, rule or regulation
or of any order, writ, injunction or decree presently in effect, having
applicability to Company, or the articles of incorporation or by-laws of
Company, or (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which Company is a party or by which Company or its properties may
be bound or affected.


5.3    All of the representations and warranties contained in Section 4 and
Exhibit D of the Credit Agreement (as amended by this Amendment) are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties continue to be true and correct as of such earlier date).


6.References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the other Loan Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.


7.No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.


8.Release. Company and each of the Persons signing the Acknowledgement and
Agreement of Guarantors and Pledgors (such Persons, the “Guarantors”) set forth
below hereby absolutely and unconditionally release and forever discharge Wells
Fargo, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description relating to the
Credit Agreement, other Loan Documents, or related transactions, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which Company or any Guarantor has had, now has or has made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown. It is the intention of the Company
and the Guarantors in executing this release that the same shall be effective as
a bar to each and every claim, demand and cause of action specified and in
furtherance of this intention Company and each Guarantor waives and relinquishes
all rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.


9.Costs and Expenses. Company agrees to pay all reasonable fees and
disbursements of counsel to Wells Fargo for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. Company hereby agrees that Wells Fargo may,
at any time or from time to time in its sole discretion and without further
authorization by Company, make a loan to Company under the Credit Agreement, or
apply the proceeds of any loan, for the purpose of paying any such reasonable
fees and disbursements.


10.Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart. Any party hereto may request an original counterpart of any
party delivering such electronic counterpart. This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California. In the event of any conflict
between this Amendment and the Credit Agreement, the terms of this Amendment
shall govern.


[Signature Page Follows]





7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




WELLS FARGO BANK,
NATIONAL ASSOCIATION


By: /s/ Gary Whitaker             
Name: Gary Whitaker
Title: Authorized Signatory




PHYSICIANS FORMULA, INC.


By: /s/ Jeff Rogers                 
Name: Jeff Rogers
Title: President







S-1

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS AND PLEDGORS


The undersigned, each (a) a guarantor of the indebtedness of Physicians Formula,
Inc. (“Company”) to Wells Fargo Bank, National Association (“Wells Fargo”),
acting through its Wells Fargo Business Credit operating division, pursuant to a
Continuing Guaranty, each dated November 6, 2009 (as they may be amended,
restated, or modified from time to time, collectively, the “Guaranties”), and/or
(b) a pledgor and/or grantor of certain collateral in favor of Wells Fargo
pursuant to a Collateral Pledge Agreement and/or a Security Agreement, each
dated November 6, 2009 (as they may be amended, restated, or modified from time
to time, the “Collateral Agreements”), each hereby (i) acknowledges receipt of
the foregoing Amendment; (ii) consents and agrees to the terms (including
without limitation the release set forth in Section 8 of the Amendment) and
execution thereof; (iii) reaffirms all obligations to Wells Fargo pursuant to
the terms of the Guaranties and the Collateral Agreements; (iv) without limiting
the generality of the foregoing, acknowledges and agrees that the Guaranty and
the Collateral Agreements cover the increased amount of the Indebtedness
resulting from the Term Loan; and (v) acknowledges that Wells Fargo may amend,
restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of Company, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranties or Collateral Agreements.


PHYSICIANS FORMULA HOLDINGS, INC.


By: /s/ Jeff Rogers                     
Name: Jeff Rogers
Title: President




PHYSICIANS FORMULA COSMETICS, INC.


By: /s/ Jeff Rogers                     
Name: Jeff Rogers
Title: President




PHYSICIANS FORMULA DRTV, LLC


By: /s/ Jeff Rogers                 
Name: Jeff Rogers
Title: President


    



S-1

--------------------------------------------------------------------------------




Exhibit E to Credit and Security Agreement


COMPLIANCE CERTIFICATE


To:        Wells Fargo Bank, National Association
Date:        [__________________, 20__]
Subject:    Financial Statements


In accordance with our Credit and Security Agreement dated November 6, 2009 (as
amended from time to time, the “Credit Agreement”), attached are the financial
statements of Physicians Formula, Inc. (the “Company”) dated [______________],
201__ (the “Reporting Date”) and the year-to-date period then ended (the
“Current Financials”). All terms used in this certificate have the meanings
given in the Credit Agreement.


A.    Preparation and Accuracy of Financial Statements. I certify, on behalf of
the Company and not in any individual capacity, that the Current Financials have
been prepared in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes, and fairly present all material respects Company's
financial condition as of the Reporting Date.


B.    Name of Company; Merger and Consolidation. I certify, on behalf of the
Company and not in any individual capacity, that:


(Check one)
    
¨
Company has not, since the date of the Credit Agreement, changed its name or
jurisdiction of organization, nor has it consolidated or merged with another
Person.



¨
Company has, since the date of the Credit Agreement, either changed its name or
jurisdiction of organization, or both, or has consolidated or merged with
another Person, which change, consolidation or merger was consented to in
advance by Wells Fargo in an Authenticated Record or otherwise permitted under
the Credit Agreement, and/or is more fully described in the statement of facts
attached to this Certificate.



C.    Events of Default. I certify, on behalf of the Company and not in any
individual capacity, that:


(Check one)


¨
I have no knowledge of the occurrence of an Event of Default under the Credit
Agreement, except as previously reported to Wells Fargo in a Record.



¨
I have knowledge of an Event of Default under the Credit Agreement not
previously reported to Wells Fargo in a Record, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
Wells Fargo may under the terms of the Credit Agreement impose the Default Rate
at any time during the resulting Default Period.



D.    Litigation Matters. I certify, on behalf of the Company and not in any
individual capacity, that:


(Check one)


¨
I have no knowledge of any litigation required to be reported under Section
5.1(g) of the Credit Agreement.



¨
I have knowledge of litigation required to be reported under Section 5.1(g) of
the Credit Agreement and not previously disclosed to Wells Fargo, as more fully
described in the statement of facts attached to this Certificate.



E.    Deposits. I certify, on behalf of the Company and not in any individual
capacity, that:


¨
Company has not made any deposits exceeding $50,000 of the type described in
Section 5.6(h).



¨
Company has made one or more deposits exceeding $50,000, the terms of which are
described in the statement of facts attached to this Certificate.


S-2

--------------------------------------------------------------------------------






F.    Financial Covenants. I further certify, on behalf of the Company and not
in any individual capacity, that:


(Check and complete each of the following)


1.    Minimum Book Net Worth. Pursuant to Section 5.2(a) of the Credit
Agreement, as of the Reporting Date, Company's Book Net Worth was
$[___________], which ¨ satisfies ¨ does not satisfy the requirement that such
amount be not less than the applicable amount set forth in Section 5.2(a).


2.    Minimum EBITDA.


(i)    Pursuant to Section 5.2(b)(i) of the Credit Agreement, as of the
Reporting Date, Company's EBITDA was $[___________] for the period specified in
Section 5.2(b)(i), which ¨ satisfies ¨ does not satisfy the requirement that
EBITDA be not less than the amount set forth in Section 5.2(b)(i).


(ii)    Pursuant to Section 5.2(b)(ii) of the Credit Agreement, as of the
Reporting Date, Company's EBITDA was $[___________] for the period specified in
Section 5.2(b)(ii), which ¨ satisfies ¨ does not satisfy the requirement that
EBITDA be not less than the amount set forth in Section 5.2(b)(ii).


3.    Capital Expenditures. Pursuant to Section 5.2(c) of the Credit Agreement,
for the year-to-date period ending on the Reporting Date, Company has expended
or contracted to expend during the fiscal year ended [______________], 201__ for
Capital Expenditures, $__________________, which ¨ satisfies ¨ does not satisfy
the requirement that such expenditures not exceed the amount set forth in
Section 5.2(c).


4.    Maximum Leverage Ratio. Pursuant to Section 5.2(d) of the Credit
Agreement, as of the Reporting Date, Company's Leverage Ratio was [_____] to
1.0, which ¨ satisfies ¨ does not satisfy the requirement that such ratio be not
more than the ratio set forth in Section 5.2(d).


Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company's compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP
consistently applied.


PHYSICIANS FORMULA, INC.


By:____________________________
Its:    Responsible Officer







S-3

--------------------------------------------------------------------------------




SCHEDULE 1


Trademarks and Applications for Trademarks


(see attached list)





1